       Case 1:19-cv-03951-LAK-KNF Document 19 Filed 12/03/19 Page 1 of 1




                              SIM & DEPAOLA, LLP
                                     Attorneys-at-Law
                              42-40 Bell Boulevard - Suite 201
                                 Bayside, New York 11361
                                    Tel: (718) 281-0400
                                   Fax: (718) 631-2700


Via ECF                                                              December 3, 2019
Hon. Kevin Nathaniel Fox
United States Magistrate Judge
United State Courthouse
40 Foley Square
New York, New York 10007

               Re:     Jerrick Coney v City of New York, et al.
                       Docket No. 19-cv-3951(LAK) (KNF)

Your Honor,
       Plaintiff is pleased to inform the Court that plaintiff, Jerrick Coney, has today accepted
defendants’ Rule 68 Offer of Judgment, in the amount of $10,000.01.
        Plaintiff apologizes for the late notice to the Court and inconvenience it may cause, as
plaintiff is aware that an initial conference is presently scheduled to take place tomorrow, before
Your Honor.
       Plaintiff respectfully requests that the Court advise the parties, as to the Court’s
preference regarding the parties’ attendance at tomorrow’s conference, or as to any other manner
the Court would like the parties to proceed.
       Thank you for your consideration of the above.


                                                     Respectfully submitted,

                                                     /s/ Samuel C. DePaola____
                                                     Samuel C. DePaola, Esq.
                                                     Attorney for Mr. Coney
                                                     sdepaola@simdepaola.com
CC: James Jimenez, Esq.
    Attorney for defendants
